LYONS, Judge.
Delivered the resolution of the Court, that the names of the slaves ought to have been endorsed, in order to prevent purchasers from being deceived. * That it would make no difference whether the bond taken was good or not. For, if good, then the property was clearly released;† and if not, then some proceedings, with respect to it, should have been had. But be that as it might, the Court were clearly of opinion, that by taking the second execution, he waived the first; and discharged the lien if any subsisted: Which answered the difficulty, whether there should not be a venire facias de novo, in order to ascertain the identity of the slaves? Because,.it could be to no purpose to ascertain that the slaves were taken on the execution; since, if it was so, the Couit were clear that the plaintiff, by taking the second execution, had waived all benefit under the first; and destroyed the lien if he had any.
Judgment affirmed.

[* Dix v. Evans, 3 Munf. 308.]


[† See Lusk v. Ramsay, 3 Munf. 417.]